In a proceeding by an alleged creditor, to compel an executrix to account, the executrix appeals from an order of the Surrogate’s Court, Nassau County, dated March 4, 1946, which sustains respondent’s' claim that she is a creditor of the estate of Jerome M. Ahrens, deceased, and decrees that her claim is a valid one, in the sum of $5,908.52, and from an order of the same court dated March 13, 1946, which directs the executrix to file an intermediate account. Order of March 4, 1946, modified on the law, by striking from the first ordering paragraph everything after the word “ decreed ”, and substituting in lieu thereof, a recital that the petitioner has presented prima facie evidence that she is a creditor of the estate, and is entitled to institute the proceeding, and, as so modified, affirmed, without costs. (Matter of Belief tel, 150 Mise. 3; Matter óf Laffargue, 142 App. Div. 426.) Order of March 13, 1946, affirmed, without costs. (Surrogate’s Ct. Act, § 253; Matter of Kelly v. Langevin, 153 App. Div. 322.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.